Name: Commission Regulation (EEC) No 1374/84 of 17 May 1984 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  distributive trades
 Date Published: nan

 18 . 5 . 84 Official Journal of the European Communities No L 132/29 COMMISSION REGULATION (EEC) No 1374/84 of 17 May 1984 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . The following subparagraph is added to Article 5 (4): 'Member States may specify that if the person responsible for the storage depot undertakes to keep records in which the information specified in the previous subparagraph is inserted on the day of entry into storage, the obligation to mark the date of entry into store on the packaging shall not apply.' 2. The following subparagraph is added to Article 7 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 6 (7) thereof, Whereas Article 5 (4) of Commission Regulation (EEC) No 685/69 ('), as last amended by Regulation (EEC) No 206/84 (4), specifies that when butter is purchased by intervention agencies, the date of entry into store shall be marked on the packaging ; whereas experience has shown that application of this provi ­ sion raises difficulties ; whereas the same guarantee as to the date of entry can be obtained by means of compulsory records ; Whereas Article 7 (3) of Regulation (EEC) No 685/69 specifies that if use of the storage depot nearest the place where the butter is being kept would involve excessively high storage costs, the intervention agency may select another depot ; whereas experience has shown that it is necessary for intervention agencies to be able to use other depots within the limits specified in Article 3 (2) of Council Regulation (EEC) No 985/68 (*) in order to secure even distribution of butter stocks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 3); The provisions of (a) of the previous subparagraph shall also be applicable if use of the nearest depot to the place where the butter is being kept would result in a markedly unbalanced use of depots, provided that the choice of a different depot would not give rise to extra storage costs' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 90, 1 . 4. 1984, p. 10 . (J) OJ No L 90, 15 . 4 . 1969, p. 12. (*) OJ No L 22, 27 . 1 . 1984, p. 29 . O OJ No L 169, 18 . 7 . 1968 , p. 1 .